Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in the prior Office action are withdrawn in view of applicant’s amendments and remarks.

Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.

	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a first inverter connected to the first terminal, wherein the first inverter turn on when the voltage ramp is applied and the first line is closer to the second line than the second line is closer to the third line; and,
	a second inverter connected to the third terminal, wherein the second inverter turn on when the voltage ramp is applied and the second line is closer to the third line than the first line is closer to the second line,
taken in combination with the other limitations of claim 1.  Claims 2 and 4-14 are allowed by virtue of their dependence on claim 1.


	determining, by one or more computer processors, whether a first inverter connected to the first line or a second inverter connected to the third line turns on; and,
	responsive to determining either the first inverter or the second inverter turns on, determining, by one or more computer processors, if the first line is closer to the second line than the second line is to the third line based on which of the first inverter or the second inverter turns on,
taken in combination with the other limitations of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL R MILLER/Primary Examiner, Art Unit 2863